DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021 has been entered.
Information Disclosure Statement
The information disclosure statement filed 07/08/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 3,527,219) in view of Raghuprasad (US 2012/0202172).
In regard to claim 1, Greenberg discloses an intraoral applicator device for delivering a medicament to the gums of a patient's oral cavity (abstract), the device (see figures 1-4) comprising:
 a body (medicament carrier 22) with a shape and configuration that generally conforms with at least part of the shape of the teeth and gums of the patient's oral cavity (col 2, lines 30-40 disclose the application of medicament via the carrier by deformation of the cushion against the teeth and/or gums), the body interior having a wall or walls (inner and outer portions 24 and 26) that align with the sides of the teeth extending from the gums to the teeth top (col 2, lines 10-15 disclose the outer and inner portions 24 and 26 defining a channel 30 which receives teeth and lines 30-40 disclose the carrier delivery of medicament to the teeth and the gums, as such the walls are in contact with the teeth and the gums), so that, when fitted to a patient's oral cavity, the body interior wall or walls are configured to at least partly bear against at least part of the patient's gums adjacent to the teeth (col 1, lines 61-66 discloses the carrier with minimal pressure applied delivers and spreads the medicament to the teeth and/or gums, which would require the carriers walls to contact at least a part of the gums adjacent to the teeth), wherein the body comprises a resilient memory type material (col 2, lines 44-54 disclose the carrier being 
a holder portion (tray 10), the holder portion (10) when fitted to the patient's oral cavity, at least a part of the holder portion is configured to be held between an upper and lower set of teeth when brought together in occlusion (see figures 1-4 and col 1, lines 67-70 which discloses flanges 12 and 14 which are connected by web16 and enable attachment to the teeth and gums, the disclosure of the structure would enable the holder to be placed between the upper and lower teeth), the holder portion (10) also gripping at least part of the body (22, see figures 1-4) wherein the holder comprises a resilient material capable of retaining its shape (,see col 1 line 70 - col 2, line 6 which discloses the material of the tray being resilient and flexible).
 wherein the holder portion (10) when fitted to a patient's oral cavity indirectly bears on the body wall or walls proximal to the holder urging at least part of the body wall or walls to bear against the side or sides of the patient's teeth proximal to the body (see figures 1-4 and col 1, lines 60-66); wherein an upper portion of an inner surface or surfaces of the body is configured to receive medicament and transfer medicament to gums when fitted see col 1, lines 60-66 which discloses the carrier receiving the medicament).
Greenberg fails to disclose the holder portion comprising a frame, the frame being configured to clamp over the teeth in the patient's oral cavity, wherein the frame comprises a spine with a first plurality of ribs extending laterally from a first side of the spine and a second plurality of ribs extending laterally from a second side of the spine, wherein the body is compressed by a force exerted by the first plurality of ribs and the second plurality of ribs; 
However, Raghuprasad teaches a holder portion (dental hygiene device 10) comprising a frame (flexible open support structure 20), the frame (20) being configured to clamp over the 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Greenberg to have the holder portion comprising a frame, the frame being configured to clamp over the teeth in the patient's oral cavity, wherein the frame comprises a spine with a first plurality of ribs extending laterally from a first side of the spine and a second plurality of ribs extending laterally from a second side of the spine, wherein the first and second plurality of ribs are able to apply a compressive force, as disclosed by Raghuprasad for the purpose of  comfortably applying a medicament to the gums and teeth of the patient while minimizing waste and enabling prolonged treatment. Furthermore, the modification of the holder to include the frame as set forth above would enable the body to be compressed by a force exerted by the first plurality of ribs and the second plurality of ribs. 
In regard to claims 2 and 3, Greenberg/Raghuprasad disclose the claimed invention as set forth above in claim 1. Raghuprasad further teaches the device fits to at least one of the teeth located in the patient's mandible (see par 41 discloses the device 10 being applied to the upper or lower teeth) and the device fits to at least one of the teeth located in the patient's maxilla (see par 41 discloses the device 10 being applied to the upper or lower teeth), for the purpose of applying a desired medicament to a desired teeth or gum area (par 41). 

In regard to claim 4, Greenberg further discloses the body interior (via channel 30) at least partly snug fits directly or indirectly to the teeth and simultaneously at least partly snug fits a portion of the body interior to the gums of the patient's mouth when fitted (col 1, lines 60-66 which discloses a moderate amount of pressure being applied to the carrier to enable application of medicament to the teeth and/or gums).
In regard to claim 5, Greenberg further discloses the body (22) comprises: 
an outer wall (outer portions 26), the interior of which when fitted faces the outside of a patient's teeth and gums (via channel 30 which is defined by the walls, see col 2, lines 8-15 and 27-35); or 
an inner wall (outer portion 24) the interior of which when fitted faces the inside of a patient's teeth and gums (via channel 30 which is defined by the walls, see col 2, lines 8-15 and 27-35); and 
wherein the holder supports the inner or outer wall of the body in a position that aligns the inner or outer wall of the body with the outside or inside of the person's teeth and gums when fitted to the patient's mouth (see figures 1-4 and 6; via channel 30 as recited in col 2, lines 27-33 which discloses the placement of the device over the applied teeth and gums).




an outer wall (outer portions 26) the interior of which when fitted faces the outside of a patient's teeth and gums (via channel 30 which is defined by the walls, see col 2, lines 8-15 and 27-35); or
 an inner wall (outer portion 24) the interior of which when fitted faces the inside of a patient's teeth and gums (via channel 30 which is defined by the walls, see col 2, lines 8-15 and 27-35); and 
a base wall (web 28), the base wall being linked to the outer wall or inner wall (see figures 1-4) and, when fitted in a patient's mouth, aligning generally over the patient's teeth (via channel 30 which is defined by the walls, see col 2, lines 8-15 and 27-35); and 
wherein the holder supports the inner or outer wall and base wall of the body in a position that aligns the inner or outer wall of the body with the outside or inside of the patient's teeth and gums when fitted to the patient's mouth (see figures 1-4 and 6; via channel 30 as recited in col 2, lines 27-33 which discloses the placement of the device over the applied teeth and gums).
In regard to claim 7, Greenberg further discloses the body comprises: 
an outer wall (outer portions 26) the interior of which when fitted faces the outside of a patient's teeth and gums (via channel 30 which is defined by the walls, see col 2, lines 8-15 and 27-35); and
 an inner wall (outer portion 24) the interior of which when fitted faces the inside of a patient's teeth and gums (via channel 30 which is defined by the walls, see col 2, lines 8-15 and 27-35); and 

wherein the holder supports the inner wall, outer wall and base wall of the body in a position that aligns the inner wall and outer wall of the body with the outside or inside of the patient's teeth and gums when fitted to the patient's mouth (see figures 1-4 and 6; via channel 30 as recited in col 2, lines 27-33 which discloses the placement of the device over the applied teeth and gums).
In regard to claim 8, Greenberg further discloses the body and holder are generally U-shaped or J-shaped in a first plane (see figures 1 and 3).
 In regard to claim 9, Greenberg further discloses the body and holder are generally elongated and straight in a first plane (see figures 2 and 4 where the body and holder are elongated and straight along the web 28/16).
In regard to claim 10, Greenberg further discloses the body and holder are generally U-shaped or J-shaped in a second plane (see figures 2 and 4, where the body and holder are J shaped).
In regard to claim 11, Greenberg further discloses the body and holder are generally elongated and straight in a second plane (see figures 2 and 4 where the body and holder are elongated and straight along the web 28/16).
In regard to claim 13, Greenberg/Raghuprasad disclose the claimed invention as set forth above in claim 1. Raghuprasad further teaches the spine (28) follows a line generally coincident with the teeth (see figure 6) and at least one rib (26) of the plurality of ribs extend generally orthogonally from the spine (see figures lA-B), for the reasons set forth above in claim 1.

In regard to claim 18, Greenberg/Raghuprasad discloses a method of delivering a medicament to at least a portion of the gums of a patient in need thereof by the steps comprising by providing a device as claimed in claim 1. Greenberg further discloses optionally applying medicament to at least part of an inside wall of the body (col 2, lines 27-30 disclose placement of the medicament within the carrier at desired points on the teeth); 
shaping the body of device to match the outward shape of the jaw of the patient (col 1, lines 60-65 discloses a horseshoe shapes to spread the medicament to the teeth and/or gums); and 
slide the body into the patient's mouth to partly enclose the patient's teeth and locate the body such that an inner surface of an upper portion of outer wall and/or inner wall, abut the gums abut a bottom of the teeth (col 2, lines 7-15 disclose the outer portions 24 and 26 being shaped to create the tooth receiving channel 30 and col 2, lines 27-43 disclose the channel being adjacent to the teeth and gum to distribute the medicament); 
apply the holder to the body (see figure 8); and 
leave the device in place for sufficient time to ensure transfer and activity of the medicament to the gums (see col 1, lines 10-14 disclose the applicator enabling application and invest of the medicament on the teeth or gum); or
 apply the holder to the body (see figure 8); 
slide the body into the patient's mouth to partly enclose the patient's teeth and locate the body such that an inner surface of an upper portion of outer wall and/or inner wall, abut the gums abut a bottom of the teeth (col 2, lines 7-15 disclose the outer portions 24 and 26 being shaped to create the tooth receiving channel 30 and col 2, lines 27-43 disclose the channel being adjacent 
In regard to claim 19, Greenberg/Raghuprasad discloses a method of delivering a medicament to at least a portion of the gums of a patient in need thereof by the steps comprising: providing a device as claimed in claim 1. Greenberg further discloses optionally apply medicament to at least part of an inside wall of the body (col 2, lines 27-30 disclose placement of the medicament within the carrier at desired points on the teeth); 
shaping the body of device to match the outward shape of the jaw of the patient (col 1, lines 60-65 discloses a horseshoe shapes to spread the medicament to the teeth and/or gums); and 
slide the body and holder into the patient's mouth to partly enclose the patient's teeth and locate the body such that an inner surface of an upper portion of outer wall and/or inner wall, bear on the gums and bottom of the teeth (col 2, lines 7-15 disclose the outer portions 24 and 26 being shaped to create the tooth receiving channel 30 and col 2, lines 27-43 disclose the channel being adjacent to the teeth and gum to distribute the medicament); and 
leave the device in place for sufficient time to ensure transfer and activity of the medicament to the gums (see col 1, lines 10-14 disclose the applicator enabling application and invest of the medicament on the teeth or gum).
In regard to claim 20, Greenberg further discloses once fitted, the holder or a part thereof is squeezed to apply pressure onto the body and teeth to cause the lower portion of the wall or walls to clamp the body to the teeth (col 1, lines 61-66 disclose applying moderate pressure to the applicator)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg in view of Raghuprasad as applied to claim 13 above, and further in view of Simor (US 3,234,942).
In regard to claim 14, Greenberg/Raghuprasad disclose the claimed invention as set forth above in claim 13, but fail to disclose a lower portion of the body is thicker than an upper portion.
However, Simor teaches a body (balloon element 2) which has a lower portion (portion of 10 along the length of the bottom wall 6) which is thicker than an upper portion (where the upper portion includes the sidewalls pointed out as adjacent to the inner and outer walls 11 and 12).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify further Greenberg/Raghuprasad to have a lower portion of the body is thicker than an upper portion as disclosed by Simor for the purpose of an improved fit around the tooth of a patient. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg in view of Raghuprasad as applied to claim 13 above, and further in view of Farrell (US 2004/0103905).
In regard to claim 15, Greenberg/Raghuprasad disclose the claimed invention as set forth above in claim 13, Greenberg further discloses the wall or walls are manufactured from any suitable material (col 2, lines 18-26), but fails an upper portion of the inner surface of the wall includes a first additive to create a more flexible area.
 However, Farrell discloses an oral appliance with a body shaped and configured to generally conforms with at least part of the shape of the teeth and gums of a patient's oral cavity 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Greenberg/Raghuprasad to include a first additive to the common material of the body, which would include an upper portion of the inner surface of the wall creating a more flexible area as taught by Farrell for the purpose of improving the resilience of the device during placement of the device by increasing the resistance of the body to impact.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg in view of Raghuprasad as applied to claim 13 above, and further in view of Simmen et al (US 5,636,985).
In regard to claim 16, Greenberg/Raghuprasad disclose the claimed invention as set forth above in claim 13, but fails to disclose a lower portion of the inner surface of the wall includes a second additive to create a more rigid area.
However, Simmen discloses an oral appliance with a body ( see figures 1-11) which discloses using an additive to create a more rigid area of the appliance near the lower portion of the inner surface of a wall (col 3, line 65- col 4, line 5 discloses the addition of a plastic support structure by molding to increase rigidity). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Greenberg/Raghuprasad to include a second .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg in view of Raghuprasad as applied to claim 1 above, and further in view of Willison et al (US 2004/0005277).
In regard to claim 21, Greenberg/Raghuprasad disclose the claimed invention as set forth above in claim 1, but fails to disclose the body is manufactured from a silicone material.
However, Willison further discloses a body (an oral care delivery device 90) which id manufactured of a silicon material (par 163 discloses a foam with a siliconized side). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Greenberg/Raghuprasad to disclose the body is manufactured from a silicone material as set forth by Willison for the purpose of securing the body portion to the holder. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg in view of Raghuprasad as applied to claim 1 above, and further in view of Perry et al (CA 2320473 C).
In regard to claim 22, Greenberg/Raghuprasad disclose the claimed invention as set forth above in claim 1, but fails to disclose the body is manufactured from a polypropylene foam material. 
However, Perry teaches a body (polymeric foam upper layer 2) is manufactured from a polypropylene foam material (page 4, lines 6-15). 

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772